Citation Nr: 1410493	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-37 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral pes cavus.  

2.  Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran had active duty service from October 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for his service-connected bilateral pes cavus.  The Veteran was last afforded a VA examination of the feet in December 2009.  A March 2011 medical opinion notes the Veteran experiences increased foot pain and decreased activity due to pain.  In light of the length of the intervening period since the December 2009 examination and the allegation of worsening, a contemporaneous examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, he was last afforded a VA examination in December 2009, and the Veteran has asserted via his representative that this disability is getting worse.  In addition, the most recent medical evidence is from February 2009.  As such, the record contains no evidence to illustrate the current level of severity of his disability for the past five years.  A new examination is warranted given the Veteran's assertions.  

Furthermore, the most recent record of VA treatment is dated in June 2009. Updated records of VA treatment for the disability at issue are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain copies of all relevant VA treatment records dated from June 2009 to the present.

2. The Veteran should be scheduled for the appropriate VA examination to determine the current level of severity of his service-connected bilateral pes cavus.  It is imperative that the claims folder be reviewed in conjunction with the examination.  All necessary tests and studies should be performed.  The examiner must describe the all current manifestations of the service connected disability, as well as describing the current status of the disability, to include commenting on the impact of the condition on occupational functioning.

A complete rationale for all opinions expressed should be provided.

3. The Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should also comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.  

A complete rationale for all opinions expressed should be provided.

4. The RO should then review the record and readjudicate the claims.  The RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


